Name: 2012/496/EU: Council Decision of 2Ã December 2010 on the signature of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part
 Type: Decision
 Subject Matter: fisheries;  agricultural activity;  European construction;  international trade;  Africa;  international affairs
 Date Published: 2012-09-07

 7.9.2012 EN Official Journal of the European Union L 241/1 COUNCIL DECISION of 2 December 2010 on the signature of the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (2012/496/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 16 of the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part (1) (hereinafter the Association Agreement), which has been in force since 1 March 2000, provides for the gradual implementation of greater liberalisation of reciprocal trade in agricultural products, processed agricultural products, fish and fishery products. (2) In July 2005, the EU-Morocco Association Council adopted an Action Plan of the European Neighbourhood Policy, including a specific provision having the objective of the further liberalisation of trade in agricultural products, processed agricultural products, fish and fishery products. (3) On 14 October 2005, the Council authorised the Commission to conduct negotiations with the Kingdom of Morocco within the framework of the Association Agreement, in order to achieve that objective. (4) On 14 December 2009, the Commission concluded negotiations on behalf of the Union in respect of an Agreement in the form of an Exchange of Letters (hereinafter the Agreement) with the aim of amending the Association Agreement. (5) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signature of the Agreement in the form of an Exchange of Letters (hereinafter the Agreement) between the European Union and the Kingdom of Morocco concerning reciprocal liberalisation measures on agricultural products, processed agricultural products, fish and fishery products, the replacement of Protocols No 1, 2 and 3 and their Annexes and amendments to the Euro-Mediterranean Agreement establishing an association between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, is hereby approved on behalf of the European Union, subject to its conclusion (2). Article 2 The President of the Council is authorised to appoint the person empowered to sign the Agreement on behalf of the European Union, subject to its conclusion. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 2 December 2010. For the Council The President M. WATHELET (1) OJ L 70, 18.3.2000, p. 2. (2) The text of the Agreement will be published with the Decision on its conclusion.